                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       at KNOXVILLE

UNITED STATES,                                        )
                                                      )
Plaintiff,                                            )
                                                      )             Case No. 3:16-cv-577
v.                                                    )
                                                      )             Judge Mattice
EDWARD EASTWOOD, et al.,                              )             Magistrate Judge Corker
                                                      )
                                                      )
Defendants.                                           )
                                                      )

                                                 ORDER

        On June 20, 2019, United States Magistrate Judge Clifton L. Corker filed his

Report and Recommendation, [Doc. 61], pursuant to 28 U.S.C. § 636. Magistrate Judge

Corker recommended that the the United States’ Motion for Order Confirming Sale of

Real Property and Directing Distribution of Sale Proceeds [Doc. 57] be granted and the

United States’ Proposed Order [Doc. 60-1] be adopted. No party has appeared or

otherwise objected to the Magistrate Judge’s Report and Recommendation.1

Nevertheless, upon independent review the Court agrees with Magistrate Judge Corker’s

well-reasoned recommendation.

        Accordingly,

             •   The Court hereby ACCEPTS and ADOPTS Magistrate Judge Corker’s
                 conclusions of law and recommendations [Doc. 61], pursuant to 28 U.S.C. §
                 636(b)(1) and Fed. R. Civ. P. 72(b);

             •   The United States’ Motion for Order Confirming Sale of Property and
                 Directing Distribution of Sale Proceeds is hereby GRANTED; and

1 Magistrate Judge Corker specifically advised that any objections to his
                                                                        Report and Recommendation “must
be filed within fourteen (14) days” of its entry. [Doc. 61 at 2 n.1); see Fed. R. Civ. P. 72(b)(2); see also
Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that “[i]t does not appear that Congress intended to
require district court review of a magistrate’s factual or legal conclusions, under a de novo or any other
standard, when neither party objects to those findings”).
   •   An order confirming the sale of real property and distributing sale proceeds
       shall be entered separately.



SO ORDERED this 11th day of July, 2019.




                                            /s/ Harry S. Mattice, Jr._____
                                            HARRY S. MATTICE, JR.
                                         UNITED STATES DISTRICT JUDGE




                                     2
